Exhibit 10.01

THIS SECURED PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND
NOT FOR DISTRIBUTION AND MAY BE TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IN
COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THIS LEGEND
SHALL BE ENDORSED UPON ANY PROMISSORY NOTE ISSUED IN EXCHANGE FOR THIS SECURED
PROMISSORY NOTE.

AMHN, INC.

SECURED PROMISSORY NOTE

Due: June 30, 2010

 

Burbank, California   $800,000.00 April 1, 2010  

FOR VALUE RECEIVED, upon the terms and subject to the conditions set forth in
this secured promissory note (this “Note”), AMHN, INC., a Utah corporation with
its principal place of business at 100 North First Street, Suite 104, Burbank,
California 91502 (the “Company”), absolutely and unconditionally promises to pay
to the order of SEATAC DIGITAL RESOURCES, INC. (the “Payee” or “Holder”), upon
due presentation and surrender of this Note, on June 30, 2010 (the “Maturity
Date”), the principal base amount of EIGHT HUNDREDTHOUSAND DOLLARS ($800,000)
(“Principal Base Amount”), plus any and all additional advances made to the
Company as recorded on Exhibit 1 attached hereto (“Aggregated Principal
Amount”), together with accrued interest as hereinafter provided on the
outstanding Aggregated Principal Amount remaining unpaid from time to time. This
Note is issued in connection with a certain Note Purchase Agreement, of even
date herewith, between the Company and the Holder (the “Note Purchase
Agreement”), all terms of which are incorporated herein by this reference and
hereby made a part of this Note. Capitalized terms not defined herein shall have
the meanings ascribed to them in the Note Purchase Agreement. By its acceptance
of this Note, the Holder agrees to be bound by the terms of the Note Purchase
Agreement.

ARTICLE I

PAYMENT OF PRINCIPAL AND INTEREST; METHOD OF PAYMENT

1.1 Payment of Principal. Payment of the Aggregated Principal Amount of this
Note (and any interest accrued thereon) shall be made in U.S. dollars in
immediately available funds. This Note may be prepaid at any time so long as the
Aggregated Principal Amount and interest due through the Maturity Date of the
Note are paid.

1.2 Payment of Interest. Simple interest shall accrue on the unpaid portion of
the Aggregated Principal Amount from time to time outstanding at the rate of
four percent (4%) per annum (the “Stated Interest Rate”), and become payable to
the Payee on the Maturity Date. Interest shall be paid in U.S. dollars in
immediately available funds.

1.3 Payment on Non-Business Days. If the outstanding Aggregated Principal Amount
and accrued but unpaid interest under this Note becomes due and payable on a
Saturday, Sunday or public holiday under the laws of the State of California,
the due date hereof shall be extended to the next succeeding full business day
and interest shall be payable at the rate of four (4%) percent per annum during
such extension. All payments received by the Holder shall be applied first to
the payment of all accrued interest payable hereunder.

1.4 Automatic Extension. The Company and the Holder agree that the Note will
automatically renew on the Maturity Date for additional ninety (90) day periods
(the “Extended Maturity Date”) unless ten (10) days prior to the Extended
Maturity Date the Holder provides written notice to the Company of its intent
not to renew.



--------------------------------------------------------------------------------

1.5 Late Fee. In the event any payment of the Aggregated Principal Amount or
interest or both shall remain unpaid for a period of ten (10) days or more after
the due date thereof, a one-time late charge equivalent to six percent (6%) of
each unpaid amount shall be charged.

1.6 Adjustment of Stated Interest Rate.

(a) After an Event of Default and acceleration of the Maturity Date by the
Holder, the Stated Interest Rate shall be adjusted to a rate of ten percent
(10%) per annum, subject to the limitations of applicable law.

(b) Regardless of any other provision of this Note or other Transaction
Document, if for any reason the interest paid should exceed the maximum lawful
interest, the interest paid shall be deemed reduced to, and shall be, such
maximum lawful interest, and (i) the amount which would be excessive interest
shall be deemed applied to the reduction of the Aggregated Principal Amount of
this Note and not to the payment of interest, and (ii) if the loan evidenced by
this Note has been or is thereby paid in full, the excess shall be returned to
the party paying same, such application to the Aggregated Principal Amount of
this Note or the refunding of excess to be a complete settlement and a quittance
thereof.

ARTICLE II

SECURITY

The obligations of the Company under this Note are secured pursuant to a
security interests on assets, tangible and intangible, of the Company granted by
the Company to the Holder pursuant to a security agreement of even date herewith
and a stock pledge agreement referred to in the Note Purchase Agreement. In
addition, America’s Minority Health Network, Inc., a Delaware corporation, a
subsidiary of the Company (“Subsidiary”), has executed in favor of the Holder a
certain guaranty agreement, dated of even date herewith, guaranteeing the full
and unconditional payment when due of the amounts payable by the Company to the
Holder pursuant to the terms of this Note. The obligations of the Subsidiary
under its guaranty agreement are secured pursuant to security interests in the
assets, tangible and intangible, of the Subsidiary granted by the Subsidiary to
the Holder pursuant to a security agreement of even date herewith referred to in
the Note Purchase Agreement.

ARTICLE III

MISCELLANEOUS

3.1 Default. Upon the occurrence of any one or more of the Events of Default
specified or referred to in the Note Purchase Agreement all amounts then
remaining unpaid on this Note may be declared to be immediately due and payable
as provided in the Note Purchase Agreement.

3.2 Collection Costs. Should all or any part of the indebtedness represented by
this Note be collected by action at law, or in bankruptcy, insolvency,
receivership or other court proceedings, or should this Note be placed in the
hands of attorneys for collection after default, the Company hereby promises to
pay to the Holder, upon demand by the Holder at any time, in addition to the
outstanding Aggregated Principal Amount and all (if any) other amounts payable
on or in respect of this Note, all court costs and reasonable attorneys’ fees
and other collection charges and expenses incurred or sustained by the Holder.

3.3 Rights Cumulative. The rights, powers and remedies given to the Payee under
this Note shall be in addition to all rights, powers and remedies given to it by
virtue of the Note Purchase Agreement, any document or instrument executed in
connection therewith, or any statute or rule of law.

 

2



--------------------------------------------------------------------------------

3.4 No Waivers. Any forbearance, failure or delay by the Payee in exercising any
right, power or remedy under this Note, the Note Purchase Agreement, any
documents or instruments executed in connection therewith or otherwise available
to the Payee shall not be deemed to be a waiver of such right, power or remedy,
nor shall any single or partial exercise of any right, power or remedy preclude
the further exercise thereof.

3.5 Amendments in Writing. No modification or waiver of any provision of this
Note, the Note Purchase Agreement or any documents or instruments executed in
connection therewith shall be effective unless it shall be in writing and signed
by both parties, and any such modification or waiver shall apply only in the
specific instance for which given.

3.6 Governing Law. This Note and the rights and obligations of the parties
hereto, shall be governed, construed and interpreted according to the laws of
the State of California, wherein it was negotiated and executed. IN ANY LAWSUIT
IN CONNECTION WITH THIS NOTE, THE UNDERSIGNED CONSENTS AND AGREES THAT THE STATE
AND FEDERAL COURTS WHICH SIT IN THE STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
SHALL HAVE EXCLUSIVE JURISDICTION OF ALL CONTROVERSIES AND DISPUTES ARISING
HEREUNDER. THE COMPANY WAIVES THE RIGHT IN ANY LITIGATION ARISING HEREUNDER WITH
THE PAYEE (WHETHER OR NOT ARISING OUT OF OR RELATING TO THIS NOTE) TO TRIAL BY
JURY.

3.7 Successors. The term “Payee” and “Holder” as used herein shall be deemed to
include the Payee and its successors, endorsees and assigns.

3.8 Notices. All notices, demands or other communications given hereunder shall
be in writing and shall be sufficiently given if delivered either personally or
by a nationally recognized courier service marked for next business day delivery
or sent in a sealed envelope by first class mail, postage prepaid and either
registered or certified, addressed as follows:

 

  (a) if to the Company:

Mr. Robert Cambridge, Chief Executive Officer

AMHN, Inc.

100 North First Street, Suite 104

Burbank, CA 91502

Phone:  (424) 239-6781

Fax:  (707) 444-6619

 

  (b) if to the Holder:

Ms. Robin Tjon, President

Seatac Digital Resources, Inc.

555 H Street, Suite G

Eureka, CA 95501

Phone:   (707) 444-6617

Fax:  (707) 444-6619

(or at such other address as the Holder may have furnished in writing to the
Company)

3.9 Certain Waivers. The Company hereby irrevocably waives notice of acceptance,
presentment, notice of nonpayment, protest, notice of protest, suit and all
other conditions precedent in

 

3



--------------------------------------------------------------------------------

connection with the delivery, acceptance, collection and/or enforcement of this
Note or any collateral or security therefor. To the extent it may lawfully do
so, the Company hereby agrees not to insist upon or plead or in any manner
whatsoever claim, and will resist any and all efforts to be compelled to take
the benefit or advantage of, usury laws wherever enacted, now or at any time
hereafter in force, in connection with any claim, action or proceeding that may
be brought by any Purchaser in order to enforce any right or remedy under any
Transaction Document.

3.10 Mutilated, Lost, Stolen or Destroyed Notes. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue and deliver in
exchange and substitution for and upon cancellation of the mutilated Note, or in
lieu of and substitution for the Note, mutilated, lost, stolen or destroyed, a
new Note of like tenor and representing an equivalent right or interest, but
only upon receipt of evidence satisfactory to the Company of such loss, theft or
destruction and an indemnity, if requested, also satisfactory to it.

3.11 Transfer and Assignment. The Holder may transfer or assign this Note
without the consent of the Company. The Company may not transfer or assign this
Note or its obligations hereunder without the consent of the Holder.

3.12 Issue Taxes. The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant thereto; provided, however, that the Company shall not be obligated to
pay any transfer taxes resulting from any transfer requested by any holder in
connection with any such conversion.

3.13 No Rights as Shareholder. Nothing contained in this Note shall be construed
as conferring upon the Payee, prior to the conversion of this Note, the right to
vote or to receive dividends or to consent or to receive notice as a shareholder
in respect of any meeting of shareholders for the election of directors of the
Company or of any other matter, or any other rights as a shareholder of the
Company.

3.14 No Conflict with Bylaws. The Company asserts that nothing contained in this
Note conflicts with the Company’s bylaws.

(Signature page follows)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AMHN, Inc. has caused this Note to be signed by its Chief
Executive Officer and to be dated the day and year first above written.

 

AMHN, INC. By:  

/s/ Robert Cambridge

       Robert Cambridge        Chief Executive Officer

 

5



--------------------------------------------------------------------------------

EXHIBIT 1

AGGREGATED PRINCIPAL AMOUNT

 

Date of Advance

   Amount of Advance

June 1, 2009

   $ 100,000

July 21, 2009

   $ 100,000

September 2, 2009

   $ 100,000

October 7, 2009

   $ 100,000

November 4, 2009

   $ 100,000

November 20, 2009

   $ 50,000

December 31, 2009

   $ 50,000

January 22, 2010

   $ 50,000

February 1, 2010

   $ 50,000

March 1, 2010

   $ 50,000

March 31, 2010

   $ 50,000

 

6



--------------------------------------------------------------------------------

ANNEX I

ASSIGNMENT

For value received, the undersigned hereby assigns subject to the provisions of
Section 12.4 of that certain Note Purchase Agreement, dated as of April 1, 2010,
of AMHN, Inc., a Utah corporation (the “Company”), as may be amended or modified
from time to time, to              $             Aggregated Principal Amount of
and $             in accrued but unpaid interest under the 4% Secured Promissory
Note due June 30, 2010 evidenced hereby and hereby irrevocably appoints
             attorney to transfer the Note (or such portion thereof) on the
books of the within named corporation with full power of substitution in the
premises.

 

Dated:  

 

In the presence of:

 